Citation Nr: 0820279	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  He did not serve in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied the benefits 
sought on appeal.  

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus began more than one year 
after he completed his active service, and the diabetes 
mellitus is not the result of a disease or injury in service.

2.  The veteran does not have erectile dysfunction that is 
either the result of a disease or injury in-service, or that 
is proximately due to or the result of a service-connected 
disease or injury. 

3.  The veteran does not have glaucoma that is either the 
result of a disease or injury in-service, or that is 
proximately due to or the result of a service-connected 
disease or injury. 



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Erectile dysfunction was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2007).

3.  Glaucoma was not incurred in or aggravated by active 
service and is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as diabetes mellitus are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

The Board notes that the only service medical records 
available are those from Bitburg Air Force Base Hospital in 
Germany and the veteran's personnel file.  Other service 
medical records are presumed lost by the RO after being 
received from the National Personnel Records Center (NPRC).

A.  Diabetes mellitus, type II

The available service medical records are negative for 
treatment or diagnosis of diabetes mellitus or related 
symptoms.  The veteran did not serve in the Republic of 
Vietnam.  He testified at his March 2008 Travel Board hearing 
that he was told at the time he was undergoing his 
circumcision in service in 1972 that he was diabetic.  
However, these records are available for review and do not 
indicate that the veteran was found to have diabetes.  
Urinalysis noted negative sugar and albumin.

Private medical records from H.D. Tyndall, M.D. and Howard 
Newell, M.D., dated in February 1991 showed a glucose level 
of 114 and a glycosylated HGB of 5.6 which was noted as high.  
In a January 1992 clinic record from Dr. Newell, there was a 
diagnosis of diabetes.

At his March 2008 Travel Board hearing, the veteran testified 
that he was having problems in 1991 and Dr. Newell diagnosed 
diabetes and he was placed on medication.  The veteran 
testified that prior to undergoing his circumcision tests 
were done and he was told he had diabetes but he was not 
placed on medication.  The veteran indicated that after 
service he went to a private urologist in Washington, D.C.  
He stated that the urologist was stretching his bladder.  The 
veteran does not remember the exact time he saw this 
urologist.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  At the time of the veteran's circumcision in 
service in 1972, the veteran's urinalysis was within normal 
limits.  There was no indication that diabetes was diagnosed 
at that time.  The record shows that diabetes mellitus was 
first diagnosed in 1991, approximately nineteen years after 
the veteran's separation from active duty.

The Board has also considered the veteran's own statements in 
support of his claim, including testimony presented at his 
hearing.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning the diagnosis of diabetes mellitus, his lay 
statements are of no probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

As the record shows no diabetes mellitus until many years 
after service and includes no competent medical opinion 
relating current diabetes mellitus to service, a 
preponderance of the evidence is against the claim.  In 
addition, presumptive service connection for diabetes 
mellitus as secondary to exposure to herbicides is not 
available because this veteran did not serve in Vietnam at 
any time from January 1962 to May 1975.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  The benefit of 
the doubt doctrine is not for application, and entitlement to 
service connection must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Erectile dysfunction and glaucoma

The available service medical records do not show complaints, 
treatment, or diagnoses of erectile dysfunction or glaucoma.  

An October 2004 statement from Barry Teasley, M.D., indicated 
that the veteran did not have retinopathy and that his 
glaucoma was not due to his diabetes.

In his August 2006 VA Form 21-4138, Statement in Support of 
Claim, the veteran indicated that his glaucoma and erectile 
dysfunction occurred after active duty as a result of his 
diabetes.  

As discussed above, service connection may be granted on a 
secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability.

The veteran's claim of entitlement to service connection for 
erectile dysfunction and glaucoma is premised upon the 
prospect of his having secured a grant of service connection 
for diabetes mellitus, type II.  The veteran's claim of 
entitlement to VA benefits for diabetes mellitus, type II has 
been denied by the Board.  In the absence of the primary 
disability, the secondary service connection claims obviously 
fail.

As there is no medical evidence of erectile dysfunction or 
glaucoma while in service, the veteran's claims are not 
warranted on a direct basis.

Because the veteran's claim for service connection for 
diabetes mellitus has been denied, there is no basis upon 
which to grant service connection for erectile dysfunction 
and glaucoma on a secondary basis.  Because the law, and not 
the facts, is dispositive of these issues, the veteran has 
failed to state claims upon which relief may be granted, and, 
as a matter of law, the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in November 2004, January and October 2005, and March 
2006 of the information and evidence needed to substantiate 
and complete a claim for service connection, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession. The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006.  
The timing of the specific notice required by Dingess is 
harmless in this instance because the preponderance of the 
evidence is against the appellant's claims for service 
connection, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
medical records, VA treatment records, and private medical 
records have been associated with the claims folder.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.



ORDER

Entitlement to service connection for diabetes mellitus, type 
II is denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for glaucoma is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


